Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,5, 7, 14, 16, 17 and 19-20 is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Patwardhan et al., (U.S Pub. No. 2015/0374277 A1).
As per claim 1, Patwardhan teaches a tissue imaging apparatus comprising: an optical opening (figs. 1 and 4); a plurality of light sources including two or more groups of light sources arranged about the optical opening (“illumination source”; fig. 1 el. 112; fig. 4, [0020],  [0058-0059]); a detection polarizer for polarizing light passing through the optical opening (“filtering”, fig. 1 el. 125 [0020]); a first source polarizer for polarizing light emitted from a first one of the groups of light sources (fig. 1 el. 112 and 115; [0020], [0022], [0025]) and a second source polarizer for polarizing light emitted from a second one of the groups of light sources (fig. 1 el. 112 and 115; [0020], [0022], [0025]), wherein the first angle between an orientation of polarization of the detection polarizer and an orientation of polarization of the first source polarizer is different from a second angle between an orientation of polarization of the detection polarizer and an orientation of polarization of the second source polarizer ([0047], cross-
As per claim 5, Patwardhan teaches everything as claimed above, see claim 1. In addition, Patwardhan teaches an image capturing device (“detector”; fig. 1 el. 120; [0019], [0021-0022] [0026], [0057-0058] detector 120 may comprise a camera).
As per claim 7, which is the corresponding skin analysis system with the limitations of the tissue apparatus as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. In addition, Patwardhan teaches wherein the tissue is skin (abstract, [0002], [0011-0012], [0018]). 
As per claim 14, Patwardhan teaches a tissue analysis method comprising: obtaining a plurality of images of an area of tissue each image having been captured through a detection polarization and with illumination of a source polarization (fig. 1-3; capture polarized and standard images), the detection and source polarization having respective orientations defining a polarization angle therebetween, the polarization angle being different for each of the plurality of images ([0047-0048], capture polarized and standard images; The examiner notes that parallel polarization would necessitate an angle of 0 degrees and cross-polarization would necessitate an angle of 90 degrees); and processing at least two of the plurality of images to generate a further a further image or further information derived from the at least two images (fig. 3; [0047-0049]; registering images and perform RBX.. the RBX operation generates an RBX-Red image which indicates the presence of hemoglobin and thus potential areas of inflammation).
As per claim 16, Patwardhan teaches everything as claimed above, see claim 14. In addition, Patwardhan teaches wherein processing the at least two images of the plurality of images includes generating an image indicating one or more features in at least one of the plurality of images (fig. 3 and [0048]). 
claim 17, Patwardhan teaches everything as claimed above, see claim 14. In addition, Patwardhan teaches wherein processing the at least two of the plurality of images includes generating a three-dimensional image ([0021]). 
As per claim 19, Patwardhan teaches everything as claimed above, see claim 14. In addition, Patwardhan teaches wherein the tissue is skin (abstract, [0002]). 
As per claim 20, which is the corresponding non-transitory computer-readable medium with the limitations of the method recited in claim 14, thus the rejection and analysis made for claim 14 also applies here. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan et al., (U.S. Pub. No. 2015/0374277 A1) in view of Patwardhan et al., (U.S. Pub. No. 2014/0243685 A1; herein referenced as Patwardhan’85). 
As per claim 2, Although Patwardhan discloses the plurality of light sources (fig. 1), Patwardhan does not explicitly disclose wherein the plurality of light sources includes at least three groups of light sources. 
However, Patwardhan’85 teaches wherein the plurality of light sources include at least three groups of light sources (fig. 9A-9B; “there are 20 LEDs arranged in four groups 851 of three LEDs each and in four groups 852 of two LEDs each” [0049-0051]).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Patwardhan’85 with Patwardhan for the benefit of providing an improved dermatoscope. 
As per claim 3, Patwardhan teaches everything as claimed above, see claim 1. In addition, Patwardhan teaches wherein the light sources of the same group are evenly distributed about the optical opening (fig. 4 el. 410). 
As per claim 4, Patwardhan teaches everything as claimed above, see claim1. Patwardhan does not explicitly disclose circuitry configured to activate one group of light sources at a time.
However, Patwardhan’85 teaches circuitry configured to activate one group of light sources at a time (“the four groups LEDs 851 and the four groups of LEDs 852 can be energized independently of each other”, [0043], [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Patwardhan’85 with Patwardhan for the benefit of providing an improved dermatoscope. 

Claims 6, 8-10, and 12-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan et al., (U.S. Pub. No. 2015/0374277 A1) in view of Higashitsutsumi et al., (U.S. Pub. No. 2017/0052430 A1).
As per claim 6, Patwardhan does not explicitly teach wherein at least one of the first or second angles is greater than zero and less than 90 degrees. 
However, Higashitsutsumi teaches wherein at least one of the first or second angles is greater than zero and less than 90 degrees ([0057], the polarizer is arranged at a position at zero degrees, a position at 45 degrees). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Higashitsutsumi with Patwardhan for the benefit of providing simple configurations and structures and also are capable of optimizing (capable of changing), in accordance with an object, a polarization state of light with which the object is irradiated.
As per claim 8, which is substantially the same as the tissue imaging apparatus as recited in claim 1, thus the rejection and analysis made for claim 1, also applies here for common subject matter; in addition, claim 8 recites wherein at least one of the detection polarizer or source polarizer can be rotated to vary an angle between an orientation of polarization of the detection polarizer and an orientation of polarization of the source polarizer. Although, Patwardhan discloses cross-polarization, Patwardhan does not explicitly disclose wherein at least one of the detection polarizer or source polarizer can be rotated to vary an angle between an orientation of polarization of the detection polarizer and an orientation of polarization of the source polarizer.
However, Higashitsutsumi teaches wherein at least one of the detection polarizer or source polarizer can be rotated to vary an angle between an orientation of polarization of the detection polarizer and an orientation of polarization of the source polarizer (fig. 1 el. 35, and [0147]). 

As per claim 9, Patwardhan (modified by Higashitsutsumi) as a whole teaches everything as claimed above, see claim 8. In addition, Patwardhan teaches an image capturing device configured to capture an image through the optical opening (fig. 1 el. 120; [0019], [0021-0022] [0026], [0057-0058]).
As per claim 10, Patwardhan (modified by Higashitsutsumi) as a whole teaches everything as claimed above, see claim 8. In addition, Patwardhan discloses wherein the angle can be varied between 0 and 90 degrees ([0047-0048], cross-polarized images and parallel-polarized images, fig. 3 el. 310; the examiner notes that cross polarization has an angle at 90 degrees and parallel polarization has an angle of 0 degrees).
As per claim 12, Patwardhan (modified by Higashitsutsumi) as a whole teaches everything as claimed above, see claim 8. Patwardhan does not explicitly disclose circuitry to control at least one of the orientations of polarization of the detection polarizer or the orientation of polarization of the source polarizer.
However, Higashitsutsumi teaches circuitry to control at least one of the orientations of polarization of the detection polarizer or the orientation of polarization of the source polarizer ([0139]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Higashitsutsumi with Patwardhan for the benefit of providing simple configurations and structures and also are capable of optimizing (capable of changing), in accordance with an object, a polarization state of light with which the object is irradiated.
claim 13, which is the corresponding skin analysis system with the limitations of claim 8, thus the rejection and analysis made for claim 8 also applies here. In addition, Patwardhan discloses wherein the tissue is skin (abstract, [0002], [0011-0012], [0018]).
As per claim 15, Patwardhan teaches everything as claimed above, see claim 14. In addition, Patwardhan teaches wherein obtaining the plurality of images includes: illuminating the tissue with the illumination having the source polarization (fig. 1), capturing each of the images through the detection polarization (fig. 1). Patwardhan does not explicitly disclose changing at least one of the source polarization orientation or the detection polarization orientation between capturing each image.
However, Higashitsutsumi teaches changing at least one of the source polarization orientation or the detection polarization orientation between capturing each image ([0027], [0051], [0074-0075] fig. 2A-2D, fig. 4A-4D).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Higashitsutsumi with Patwardhan for the benefit of providing simple configurations and structures and also are capable of optimizing (capable of changing), in accordance with an object, a polarization state of light with which the object is irradiated.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan et al., (U.S. Pub. No. 2015/0374277-A1) in view of Higashitsutsumi et al. (U.S. Pub. No. 2017/0052430 A1) and further in view of  Sambongi et al., (U.S. Pub. No. 2021/0150744 A1). 
As per claim 11, Patwardhan (modified by Higashitsutsumi) teaches everything as claimed above, see claim 8. Patwardhan does not explicitly disclose circuitry to determine the angle and provide an indication of the angle. 
However, Sambongi teaches circuitry to determine the and provide an indication of the angle (fig. 6; [0032], [0048-0050]).
.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patwardhan et al., (U.S. Pub. No. 2015/0374277-A1) in view of Sambongi et al., (U.S. Pub. No. 2021/0150744 -A1). 
As per claim 18, Patwardhan teaches everything as claimed above, see claim 14. Patwardhan does not explicitly discloses determining a relative depth of the at least two images based on the polarization angles with which the images where captured.
However, Sambongi teaches determining a relative depth of the at least two images based on the polarization angles with which the images where captured ([0032], [0048-0050] and fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Sambongi with Patwardhan for the benefit to develop improved imaging systems.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kozicki et al., (U.S. Pub. No. 2020/0117882 A1) “Polarized Scanning of Dendritic Identifiers”
Hong et al., (U.S. Pub. No. 2018/0368692 A1) “Dematoscope Device”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486